STEVENSON, Judge.
This is an appeal from a final order of revocation of probation. We affirm the findings of violation, but remand for a reduction in sentence. Specifically, appellant should be credited for the amount of time he completed on his original probations in each case so that the total probationary term already served and that which is to be served does not exceed the maximum sentence allowed for the underlying offenses. See State v. Round-tree, 644 So.2d 1358 (Fla.1994). Further, we direct the trial court to conform the written order of probation to the oral pronouncement by deleting from the written order all references to violations for failure to pay any costs other than the cost of supervision. See Avery v. State, 543 So.2d 296 (Fla. 4th DCA), rev. dismissed, 553 So.2d 1164 (Fla.1989).
We have reviewed the other issues raised by appellant and find no error. Accordingly, this case is affirmed in part, reversed in part and remanded.
GLICKSTEIN and SHAHOOD, JJ., concur.